DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments regarding claim 20 filed 04/07/2021 have been fully considered but they are not persuasive. Regarding the argument that Dolby’344 does not disclose modifying a center channel, the examiner argues that Fig 1 of Dolby’344 discloses extraction of a center channel and a variable gain device controlled by the control circuit 15 applied to the center channel extracted. Dolby’344 teaches that the filtered outer channels are inputted to the control circuit to process the three channels. Also Dolby’344 discloses in col 2; lines 1-15 that the control means operates in a specific frequency range and that the enhancement of the gain of the center channel is achieved by increasing the gain of that channel.
Applicant’s arguments filed 04/07/2021 with respect to claims 1-3, 6-13, 15-19 have been considered but are moot because the arguments do not apply to the references Kitamura being used in the current rejection.

Allowable Subject Matter
Claims 4, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  although Hitochi et al in view of Kitamura disclose a method comprising: receiving a multichannel audio signal including a center channel; processing each channel of the multichannel audio signal to enhance intelligibility of dialog in the multichannel audio signal upon playback of the multichannel audio signal, including: processing the center channel of the multichannel audio signal further includes raising the dialog's lowest level and lowering the dialog's loudest level by compressing the center channel's dynamic range by a first ratio  in parallel with said processing of the center channel, processing a second channel of the multichannel audio signal by compressing the second channel’s dynamic range by a second ratio dynamically adjusting at least one of the first ratio and the second ratio based on evaluating the multichannel audio signal and passing the processed audio channels to a device; but do not expressly disclose the limitation wherein evaluating the multichannel audio signal includes performing a panning evaluation process on the multichannel audio signal, the method further comprising adjusting the second channel’s dynamic range based on the performed panning evaluation process.
None of the prior art of record disclose in their entirety or in combination the claimed limitation “wherein evaluating the multichannel audio signal includes performing a panning evaluation process on the multichannel audio signal, the method further comprising adjusting the second channel’s dynamic range based on the performed panning evaluation process”
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For
more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1, 5-10, 20-21, 25-30 of U.S. Patent No. 10,362,422 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7-8 of US 10,362,422 B2 recite each limitation of claim 1, 7.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5-6, 11, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitochi et al (JP 2005-229544 A) in view of Kitamura (US 6,704,421 B1).
Regarding claim 1, Hitoshi et al disclose a method comprising: receiving a multichannel audio signal including a center channel (Hitoshi et al; Fig 1; L,R,LS,RS,C,SW); processing each channel of the multichannel audio signal to enhance intelligibility of dialog in the multichannel audio signal upon playback of the
multichannel audio signal (Hitoshi et al; Fig 1; 5L,5R,5LS,5RS,5C,5SW), including: processing the center channel of the multichannel audio signal further includes raising the dialog's lowest level and lowering the dialog's loudest level by compressing the center channel's dynamic range by a first ratio (Hitoshi et al; Para [0010]) in parallel with said processing of the center channel, processing a second channel of the multichannel audio signal by compressing the second channel’s dynamic range by a second ratio (Hitoshi et al; Para [0013]-[0015]; [0016]; different compression range for the center channel and the other channels) and passing the processed audio channels to a device (Hitoshi et al; Para [0011]); but do not expressly disclose, dynamically adjusting at least one of the first ratio and the second ratio based on evaluating the multichannel audio signal. However, in the same field of endeavor, Kitamura discloses a method of processing audio signal comprising dynamically adjusting at least one of the first ratio and the second ratio based on evaluating the multichannel audio signal (Kitamura; col 

Regarding claim 5, Hitoshi et al in view of Kitamura disclose the method of claim 1, wherein processing the center channel of the multichannel audio signal further includes adjusting gain of the center channel by raising the gain of the center channel (Hitoshi et al; Para [0010]).

Regarding claim 6, Hitoshi et al in view of Kitamura disclose the method of claim 1, wherein processing the second channel of the multichannel audio signal further includes adjusting gain of the second channel by lowering the gain of the second channel (Hitoshi et al; Para [0013]-[0015]).

Regarding claim 11, Hitoshi et al disclose a system comprising: an input for receiving a multichannel audio signal including a center channel (Hitoshi et al; Fig 1; L,R,LS,RS,C,SW); a plurality of processing modules, each processing module individually processing a channel of the multichannel audio signal to enhance intelligibility of dialog in the multichannel audio signal upon playback of the multichannel audio signal (Hitoshi et al; Fig 1; 5L,5R,5LS,5RS,5C,5SW); a first processing module configured to process the center channel of the multichannel audio signal by raising the 

Regarding claim 15, Hitoshi et al in view of Kitamura disclose the system of claim 11, wherein the first processing module is further configured to process the center 

Regarding claim 16, Hitoshi et al in view of Kitamura disclose the system of claim 11, wherein the second processing module is further configured to process the second channel of the multichannel audio signal by adjusting gain of the second channel by lowering the gain of the second channel (Hitoshi et al; Para [0013]-[0015]).

Claims 2-3, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitochi et al (JP 2005-229544 A) in view of in view of Kitamura (US 6,704,421 B1) and further in view of Dolby (US 4,490,691).
Regarding claim 2, Hitoshi et al in view of Kitamura disclose the method of claim 1, but do not expressly disclose wherein the first ratio is any ratio between and including 1.5 to 1 and 2.5 to 1. However, in the same field of endeavor, Dolby discloses an audio processing with audio compressor wherein the first ratio is any ratio between and including 1.5 to 1 and 2.5 to 1 (Dolby; col 3; lines 45-50). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the compression gain taught by Dolby as audio channel processing gain in the audio processing device taught by Hitoshi in view of Gundry. The motivation to do so would have been the improvement of the sound outputted by the audio device.

Regarding claim 3, Hitoshi et al in view of Kitamura disclose the method of claim 2, but do not expressly disclose wherein the second ratio is any ratio between and 

Regarding claim 12, Hitoshi et al in view of Kitamura disclose the system of claim 11, but do not expressly disclose wherein the first ratio is any ratio between and including 1.5 to 1 and 2.5 to 1. However, in the same field of endeavor, Dolby discloses an audio processing with audio compressor wherein the first ratio is any ratio between and including 1.5 to 1 and 2.5 to 1 (Dolby; col 3; lines 45-50). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the compression gain taught by Dolby as audio channel processing gain in the audio processing device taught by Hitoshi in view of Gundry. The motivation to do so would have been the improvement of the sound outputted by the audio device.

Regarding claim 13, Hitoshi et al in view of Kitamura disclose the system of claim 12, but do not expressly disclose wherein the second ratio is any ratio between and including 2.5 to 1 and 3.5 to 1 that is not equal to the first ratio. However, in the same field of endeavor, Dolby discloses an audio processing with audio compressor wherein .


Claims 7-8, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitochi et al (JP 2005-229544 A) in view of Kitamura (US 6,704,421 B1) and further in view of Dolby et al (US 4,024,344).
Regarding claim 7, Hitoshi et al in view of Kitamura disclose the method of claim 1, but do not expressly disclose wherein processing the center channel of the multichannel audio signal further includes adjusting equalization of the center channel by raising the center channel’s signal level in an audio frequency range of human speech in comparison to the center channel’s signal level outside the audio frequency range of human speech. However, in the same field of endeavor, Dolby et al disclose an audio processing wherein processing the center channel of the multichannel audio signal further includes adjusting equalization of the center channel by raising the center channel’s signal level in an audio frequency range of human speech in comparison to the center channel’s signal level outside the audio frequency range of human speech (Dolby et al; col 3; lines 60-65; Fig 4 c; col 4; lines 45-52). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use 

Regarding claim 8, Hitoshi et al in view of Kitamura disclose the method of claim 1, but do not expressly disclose wherein processing the second channel further includes clearing the audio frequency range of human speech in the second channel of the multichannel audio signal by attenuating the second channel’s signal level in the audio frequency range of human speech in comparison to the second channel’s signal level outside the audio frequency range of human speech. However, in the same field of endeavor, Dolby et al disclose an audio processing method wherein processing the second channel further includes clearing the audio frequency range of human speech in the second channel of the multichannel audio signal by attenuating the second channel’s signal level in the audio frequency range of human speech in comparison to the second channel’s signal level outside the audio frequency range of human speech (Dolby et al; col 3; lines 60-65; Fig 4 b; col 4; lines 45-52). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the equalizer taught by Dolby et al as equalizer in the audio processing device taught by Hitoshi. The motivation to do so would have been the improvement of the sound outputted by the audio device.

Regarding claim 17, Hitoshi et al in view of Kitamura disclose the system of claim 11, but do not expressly disclose wherein the first processing module is further 

Regarding claim 18, Hitoshi et al in view of Kitamura disclose the system of claim 11, but do not expressly disclose wherein the second processing module, in parallel with the first processing module, is further configured to clear the audio frequency range of human speech in the second channel of the multichannel audio signal by attenuating the second channel’s signal level in the audio frequency range of human speech in comparison to the second channel’s signal level outside the audio frequency range of human speech. However, in the same field of endeavor, Dolby et al disclose an audio processing wherein the second processing module, in parallel with the first processing module, is further configured to clear the audio frequency range of human speech in the second channel of the multichannel audio signal by attenuating the second channel’s .

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitochi et al (JP 2005-229544 A) in view of Kitamura (US 6,704,421 B1) and further in view of Baumgarte et al (US 2014/0294200 A1).
Regarding claim 10, Hitoshi et al in view of Kitamura disclose the method of claim 1, but do not expressly disclose further comprising selecting one of a plurality of pre-defined different adjustment configurations for processing the multichannel audio signal. However, in the same field of endeavor, Baumgarte et al disclose an audio processing method further comprising selecting one of a plurality of pre-defined different adjustment configurations for processing the multichannel audio signal (Baumgarte et al; Para [0008]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the predefined configuration taught by Baumgarte et al as DRC configuration in the audio processing device taught by Hitoshi. The motivation to do so would have been the improvement of the sound outputted by the audio device.

Claims 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitochi et al (JP 2005-229544 A) in view of Kitamura (US 6,704,421 B1) and further in view of Vaudrey et al (US 2009/0245539 A1).
Regarding claim 9, Hitoshi et al in view of Kitamura disclose the method of claim 1, further comprising evaluating the multichannel audio signal to determine an overall audio level (Hitoshi et al; Para [0012]) but do not expressly disclose and using the overall audio level to ensure unity gain with the processed audio channels. However, in the same field of endeavor, Vaudrey et al disclose an audio processing method further comprising using the overall audio level to ensure unity gain with the processed audio channels (Vaudrey et al; Para [0008]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the gain taught by Vaudrey et al as DRC configuration in the audio processing device taught by Hitoshi. The motivation to do so would have been the improvement of the sound outputted by the audio device.

Regarding claim 19, Hitoshi et al in view of Kitamura disclose the system of claim 11, further comprising an audio stream evaluation module for evaluating the multichannel audio signal to determine an overall audio level (Hitoshi et al; Para [0012]) but do not expressly disclose and using the overall audio level to ensure unity gain with the processed audio channels. However, in the same field of endeavor, Vaudrey et al disclose an audio processing system further comprising using the overall audio level to ensure unity gain with the processed audio channels (Vaudrey et al; Para [0008]). It would have been obvious to one of the ordinary skills in the art before the effective filing .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitochi et al (JP 2005-229544 A) in view of Dolby et al (US 4,024,344).
Regarding claim 20, Hitoshi et al disclose a method comprising: receiving a multichannel audio signal including a center channel (Hitoshi et al; Fig 1; L,R,LS,RS,C,SW); processing each channel of the multichannel audio signal to enhance intelligibility of dialog in the multichannel audio signal upon playback of the multichannel audio signal (Hitoshi et al; Fig 1; 5L,5R,5LS,5RS,5C,5SW), and passing the processed audio channels to a device (Hitoshi et al; Para [0011]); but do not expressly disclose including: processing the center channel of the multichannel audio signal by adjusting equalization of the center channel by raising the center channel’s signal level in an audio frequency range of human speech in comparison to the center channel’s signal level outside the audio frequency range of human speech, and in parallel with said processing of the center channel, clearing the audio frequency range of human speech in a second channel of the multichannel audio signal by attenuating the second channel’s signal level in the audio frequency range of human speech in comparison to the second channel’s signal level outside the audio frequency range of human speech. However, Dolby et al disclose an audio processing method further comprising processing the center channel of the multichannel audio signal by adjusting equalization of the center channel by raising the center channel’s signal level in an .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651